DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive. 
The Applicant argues that Cho et al. fails to disclose Features A-D as described by the amended claimed limitations in the independent claims.  The Examiner respectfully disagrees.  Cho et al. discloses the depacketization module 148 sequentially stores the divided packets from the streaming client 144, sequentially stores the divided packets in a buffer (not shown) and assembles the divided packets into one complete frame (depacketization) (paragraph [0060]).  The video frame and the audio frame created by the streaming module 140 are provide to the media decoder 150.  The media decoder 150 includes at least a video decoder for decoding the media stream (particularly, a video frame) encoded in accordance with the video coding standard.  The media decoder 150 may include a FFmpeg function, which is a complete cross-platform solution to provide flexibility capable of converting video and audio and setting various options.  For example, the FFmpeg performs various conversions and processes such as a bit rate, a frame rate, the resolution of displayed video, an aspect ratio and cropping on the input video frame (paragraph [0061]).  The video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170 (paragraph [0062]).  As described above, Cho et al. broadly teaches Feature C where the video data has been decoded, but remains unrendered and wherein the frame rate can be adjusted accordingly.  Furthermore, while the claim recites Features A-D, the claim is written in such a way that only one of those four Features is required to be met.  Therefore, Cho et al. discloses one of the Features as claimed above and the rejection is maintained.  The Examiner suggests amending the claim to require all four Features to be needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-13, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (U.S. Patent Application Publication 2017/0289214).
Regarding claim 1, Cho et al. discloses a data processing method, applicable to a main thread in a Web client and comprising: obtaining audio and video data of a target video from a server (Fig. 4; paragraph [0050] – when TCP/IP (or UDP/IP) and websocket connections are established in the transmission module 130, the websocket packets can be continuously transmitted and received between the media stream playing apparatus 100 and the media service unit 200 – the transmission module 130 receives the media stream packetized in the form of websocket packets transmitted from the media service unit 200 and transmits it to the streaming module 140); decapsulating the obtained audio and video data to obtain first audio and video data (Figs. 4 and 8; paragraph [0056] – the streaming module 140 may be configured to include, as shown in Fig. 8, a streaming session module 142, a streaming client 144, a client manager 146 and a depacketization module 148; paragraph [0060] – the depacketization module 148, if the media stream is transmitted as divided packets from the streaming client 144, sequentially stores the divided packets in a buffer (not shown) and assembles the divided packets into one complete frame (depacketization)); sending the first audio and video data to a target sub-thread in the Web client, so that the target sub-thread decodes the first audio and video data to obtain second audio and video data and sends the second audio and video data to the main thread (Fig. 4; paragraph [0061] – the video frame and the audio frame created by the streaming module 140 are provided to the media decoder 150; paragraph [0062] – the media decoder 150 has, by default, a function for decoding the encoded video and audio transmitted from the media stream playing apparatus 100; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170; paragraph [0065] – the audio signal outputted from media decoder 150 is provided, as an audio signal that can be played in the web browser 170, to the web browser 170 through, for example, an IO API of the HTML5 standard); receiving the second audio and video data sent by the target sub-thread (Fig. 4; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170); and rendering video data in the second audio and video data by using a rendering module of a browser of the Web client, and taking the rendered video data and audio data in the second audio and video data as to-be-played data for the target video (Fig. 4; paragraph [0063] – the video renderer 160 may be an application program interface (API) which defines 2D or 3D representation of the video as standards, and include a video processing function such as transparency, anti-aliasing, texture mapping, and pixel manipulation as an independent function of each operating system (OS); paragraph [0064] – the video signal processed by the video renderer 160 is embedded in the web browser 170, and the embedded video is transmitted to the output device 180 and outputted on the screen as video that can be recognized visually by the user); wherein the method further comprises: detecting a data amount of target audio and video data; wherein the target audio and video data is undecoded audio and video data in the first audio and video data received by the target sub-thread in the Web client; in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, sending a first instruction to the server; so that the server reduces, upon receiving the first instruction, the rate for sending audio and video data to the main thread in the client; or detecting a data amount of target audio and video data; wherein the target audio and video data is undecoded audio and video data in the first audio and video data received by the target sub-thread in the Web client; in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, before sending the first audio and video data to a target sub-thread in the Web client, performing frame extraction on the first audio and video data obtained by decapsulation to obtain first audio and video data that is to be sent to the target sub-thread, and then sending the to-be-sent first audio and video data to the target sub-thread in the Web client; or detecting a data amount of a target video data; wherein the target video data is unrendered video data in the second audio and video data; in response to that the data amount of the target video data is detected to be larger than a second preset data amount, sending a second instruction to the server; so that server reduces, upon receiving the second instruction, the rate for sending audio and video data to the main thread in the client; or detecting a data amount of a target video data; wherein the target video data is unrendered video data in the second audio and video data; in response to that the data amount of the target video data is detected to be larger than a second preset data amount, before rendering video data in the second audio and video data by using the rendering module of the browser of the Web client, performing frame extraction on video data in the second audio and video data to obtain to-be-rendered video data in the second audio and video data, and then rendering the to-be-rendered video data in the second audio and video data by using a rendering module of a browser of the Web client (Figs. 4 and 5; paragraph [0049] – the websocket communication provides full-duplex communication to at least the application of the higher level, and improves communication between the web browser and the web server by reducing an overhead while maintaining the connection of TCP or UDP transport of the lower level – in addition, when communication is performed over websockets, less header information is transmitted per unit message to reduce an overhead during transmission – further, without having to exchange HTTP request and response messages for polling of a second device from a first device, it is possible to maintain a lower TCP layer connection between the first device and the second device; paragraph [0060] - the depacketization module 148 sequentially stores the divided packets from the streaming client 144, sequentially stores the divided packets in a buffer (not shown) and assembles the divided packets into one complete frame (depacketization); paragraph [0061] - the video frame and the audio frame created by the streaming module 140 are provide to the media decoder 150 - the media decoder 150 includes at least a video decoder for decoding the media stream (particularly, a video frame) encoded in accordance with the video coding standard - the media decoder 150 may include a FFmpeg function, which is a complete cross-platform solution to provide flexibility capable of converting video and audio and setting various options – for example, the FFmpeg performs various conversions and processes such as a bit rate, a frame rate, the resolution of displayed video, an aspect ratio and cropping on the input video frame; paragraph [0062] - the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170).
Regarding claim 2, Cho et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the web client communicates with the server via WebSocket protocol (Cho et al.: Fig. 4; paragraph [0041] – the websocket module 135 establishes a websocket connection via a handshake procedure with the media service unit 200 based on the connection at the transport layer level, and transmits/receives websocket packets to/from the media service unit 200 while continuously maintaining the established websocket connection; paragraph [0042] – the websocket is a protocol that provides a two-way, full-duplex communication channel through a TCP connection by improving conventional half-duplex HTTP communication); obtaining audio and video data of a target video from a server comprises: invoking a WebSocket callback function to obtain the audio and video data of the target video from the server (Cho et al.: Figs. 4 and 5; paragraph [0046] – when a websocket connection is established between the media stream playing apparatus 100 and the media service unit 200 via a handshake procedure, data transmission and reception between them can be continuously performed – that is, the media stream playing apparatus 100 sends a media streaming request in the form of transport websocket packets (socket.send) to the media service unit 200, and the media service unit 200 sends a media stream in the form of response websocket packets (socket.onMessage) to the media stream playing apparatus 100 – this process may be performed continuously between the media stream playing apparatus 100 and the media service unit 200 until the media stream transmission is stopped or completed).
Regarding claim 3, Cho et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein decapsulating the obtained audio and video data to obtain first audio and video data comprises: decapsulating, by Javascript/WASM, the obtained audio and video data to obtain the first audio and video data (Cho et al.: paragraph [0038] – the streaming module 140, the media decoder 150 and the video renderer 160 are, for example, Java applications which are implemented by JavaScript and hosted by the web browser 170 and the operating system).
Regarding claim 4, Cho et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the target sub-thread decoding the first audio and video data to obtain second audio and video data comprises: the target sub-thread decoding, by Javascript/WASM, the first audio and video data to obtain the second audio and video data (Cho et al.: paragraph [0038] – the streaming module 140, the media decoder 150 and the video renderer 160 are, for example, Java applications which are implemented by JavaScript and hosted by the web browser 170 and the operating system).
Regarding claim 5, Cho et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein rendering video data in the second audio and video data by using a rendering module of a browser of the Web client comprises: invoking the rendering module of the browser of the Web client to render the video data in the second audio and video data; or, sending the second audio and video data to a main thread of the browser of the Web client, so that the main thread of the browser renders the video data in the second audio and video data by using the rendering module of the browser and sends the rendered video data and the audio data in the second audio and video data to the main thread of the Web client; and receiving data sent by the main thread of the browser (Cho et al.: Fig. 4; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170 - the video renderer 160 may be an application program interface (API) which defines 2D or 3D representation of the video as standards, and include a video processing function such as transparency, anti-aliasing, texture mapping, and pixel manipulation as an independent function of each operating system (OS); paragraph [0064] – the video signal processed by the video renderer 160 is embedded in the web browser 170, and the embedded video is transmitted to the output device 180 and outputted on the screen as video that can be recognized visually by the user).
Regarding claim 7, Cho et al. discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the target audio and video data forms a decoding buffer queue, and the target video data forms a rendering buffer queue; detecting a data amount of target audio and video data and/or a data amount of target video data comprises: detecting a length of the decoding buffer queue and/or a length of the rendering buffer queue in real time; detecting whether the data amount of the target audio and video data is larger than a first preset data amount comprises: detecting whether the length of the decoding buffer queue being larger than a first preset length; detecting whether the data amount of the target video data is larger than a second preset data amount comprises: detecting whether the length of the rendering buffer queue is larger than a second preset length (Cho et al.: paragraph [0049] – the websocket communication provides full-duplex communication to at least the application of the higher level, and improves communication between the web browser and the web server by reducing an overhead while maintaining the connection of TCP or UDP transport of the lower level – in addition, when communication is performed over websockets, less header information is transmitted per unit message to reduce an overhead during transmission – further, without having to exchange HTTP request and response messages for polling of a second device from a first device, it is possible to maintain a lower TCP layer connection between the first device and the second device; paragraph [0060] – the depacketization module 148, if the media stream is transmitted as divided packets from the streaming client 144, sequentially stores the divided packets in a buffer (not shown) and assembles the divided packets into one complete frame (depacketization) – reducing the overhead will help prevent buffer overflows).
Regarding claim 8, Cho et al. discloses a data processing system, comprising a main thread in a Web client and a target sub- thread in the Web client (Fig. 4); the main thread is configured for obtaining audio and video data of a target video from a server (Fig. 4; paragraph [0050] – when TCP/IP (or UDP/IP) and websocket connections are established in the transmission module 130, the websocket packets can be continuously transmitted and received between the media stream playing apparatus 100 and the media service unit 200 – the transmission module 130 receives the media stream packetized in the form of websocket packets transmitted from the media service unit 200 and transmits it to the streaming module 140); decapsulating the obtained audio and video data to obtain first audio and video data (Figs. 4 and 8; paragraph [0056] – the streaming module 140 may be configured to include, as shown in Fig. 8, a streaming session module 142, a streaming client 144, a client manager 146 and a depacketization module 148; paragraph [0060] – the depacketization module 148, if the media stream is transmitted as divided packets from the streaming client 144, sequentially stores the divided packets in a buffer (not shown) and assembles the divided packets into one complete frame (depacketization)); sending the first audio and video data to the target sub-thread in the Web client (Fig. 4; paragraph [0061] – the video frame and the audio frame created by the streaming module 140 are provided to the media decoder 150; paragraph [0062] – the media decoder 150 has, by default, a function for decoding the encoded video and audio transmitted from the media stream playing apparatus 100; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170; paragraph [0065] – the audio signal outputted from media decoder 150 is provided, as an audio signal that can be played in the web browser 170, to the web browser 170 through, for example, an IO API of the HTML5 standard); receiving second audio and video data sent by the target sub-thread (Fig. 4; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170); rendering video data in the second audio and video data by using a rendering module of a browser of the Web client, and taking the rendered video data and audio data in the second audio and video data as to-be-played data for the target video (Fig. 4; paragraph [0063] – the video renderer 160 may be an application program interface (API) which defines 2D or 3D representation of the video as standards, and include a video processing function such as transparency, anti-aliasing, texture mapping, and pixel manipulation as an independent function of each operating system (OS); paragraph [0064] – the video signal processed by the video renderer 160 is embedded in the web browser 170, and the embedded video is transmitted to the output device 180 and outputted on the screen as video that can be recognized visually by the user); the target sub-thread is configured for receiving the first audio and video data sent by the main thread (Fig. 4; paragraph [0061] – the video frame and the audio frame created by the streaming module 140 are provided to the media decoder 150; paragraph [0062] – the media decoder 150 has, by default, a function for decoding the encoded video and audio transmitted from the media stream playing apparatus 100; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170; paragraph [0065] – the audio signal outputted from media decoder 150 is provided, as an audio signal that can be played in the web browser 170, to the web browser 170 through, for example, an IO API of the HTML5 standard); decoding the first audio and video data to obtain second audio and video data, and sending the second audio and video data to the main thread (Fig. 4; paragraph [0061] – the video frame and the audio frame created by the streaming module 140 are provided to the media decoder 150; paragraph [0062] – the media decoder 150 has, by default, a function for decoding the encoded video and audio transmitted from the media stream playing apparatus 100; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170; paragraph [0065] – the audio signal outputted from media decoder 150 is provided, as an audio signal that can be played in the web browser 170, to the web browser 170 through, for example, an IO API of the HTML5 standard); wherein the main thread is configured for: detecting a data amount of target audio and video data; wherein the target audio and video data is undecoded audio and video data in the first audio and video data received by the target sub-thread in the Web client; in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, sending a first instruction to the server; so that the server reduces, upon receiving the first instruction, the rate for sending audio and video data to the main thread in the client; or detecting a data amount of target audio and video data; wherein the target audio and video data is undecoded audio and video data in the first audio and video data received by the target sub-thread in the Web client; in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, before sending the first audio and video data to a target sub-thread in the Web client, performing frame extraction on the first audio and video data obtained by decapsulation to obtain first audio and video data that is to be sent to the target sub-thread, and then sending the to-be-sent first audio and video data to the target sub-thread in the Web client; or detecting a data amount of a target video data; wherein the target video data is unrendered video data in the second audio and video data; in response to that the data amount of the target video data is detected to be larger than a second preset data amount, sending a second instruction to the server; so that server reduces, upon receiving the second instruction, the rate for sending audio and video data to the main thread in the client; or detecting a data amount of a target video data; wherein the target video data is unrendered video data in the second audio and video data; in response to that the data amount of the target video data is detected to be larger than a second preset data amount, before rendering video data in the second audio and video data by using the rendering module of the browser of the Web client, performing frame extraction on video data in the second audio and video data to obtain to-be-rendered video data in the second audio and video data, and then rendering the to-be-rendered video data in the second audio and video data by using a rendering module of a browser of the Web client (Figs. 4 and 5; paragraph [0049] – the websocket communication provides full-duplex communication to at least the application of the higher level, and improves communication between the web browser and the web server by reducing an overhead while maintaining the connection of TCP or UDP transport of the lower level – in addition, when communication is performed over websockets, less header information is transmitted per unit message to reduce an overhead during transmission – further, without having to exchange HTTP request and response messages for polling of a second device from a first device, it is possible to maintain a lower TCP layer connection between the first device and the second device; paragraph [0060] - the depacketization module 148 sequentially stores the divided packets from the streaming client 144, sequentially stores the divided packets in a buffer (not shown) and assembles the divided packets into one complete frame (depacketization); paragraph [0061] - the video frame and the audio frame created by the streaming module 140 are provide to the media decoder 150 - the media decoder 150 includes at least a video decoder for decoding the media stream (particularly, a video frame) encoded in accordance with the video coding standard - the media decoder 150 may include a FFmpeg function, which is a complete cross-platform solution to provide flexibility capable of converting video and audio and setting various options – for example, the FFmpeg performs various conversions and processes such as a bit rate, a frame rate, the resolution of displayed video, an aspect ratio and cropping on the input video frame; paragraph [0062] - the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170).
Regarding claim 9, Cho et al. discloses an apparatus for data processing, applicable to a main thread in a Web client and an obtaining unit, a decapsulation unit, a first processing unit, a second processing unit and a third processing unit for implementing processing functions of the main thread in the Web client, and a decoding unit for implementing processing function of a target sub-thread in the Web client (Fig. 4); wherein, the obtaining unit is configured for obtaining audio and video data of a target video from a server (Fig. 4; paragraph [0050] – when TCP/IP (or UDP/IP) and websocket connections are established in the transmission module 130, the websocket packets can be continuously transmitted and received between the media stream playing apparatus 100 and the media service unit 200 – the transmission module 130 receives the media stream packetized in the form of websocket packets transmitted from the media service unit 200 and transmits it to the streaming module 140); the decapsulation unit is configured for decapsulating the obtained audio and video data to obtain first audio and video data (Figs. 4 and 8; paragraph [0056] – the streaming module 140 may be configured to include, as shown in Fig. 8, a streaming session module 142, a streaming client 144, a client manager 146 and a depacketization module 148; paragraph [0060] – the depacketization module 148, if the media stream is transmitted as divided packets from the streaming client 144, sequentially stores the divided packets in a buffer (not shown) and assembles the divided packets into one complete frame (depacketization)); the first processing unit is configured for sending the first audio and video data to the target sub- thread in the Web client (Fig. 4; paragraph [0061] – the video frame and the audio frame created by the streaming module 140 are provided to the media decoder 150; paragraph [0062] – the media decoder 150 has, by default, a function for decoding the encoded video and audio transmitted from the media stream playing apparatus 100; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170; paragraph [0065] – the audio signal outputted from media decoder 150 is provided, as an audio signal that can be played in the web browser 170, to the web browser 170 through, for example, an IO API of the HTML5 standard); the decoding unit is configured for decoding the first audio and video data to obtain second audio and video data and sending the second audio and video data to the main thread (Fig. 4; paragraph [0061] – the video frame and the audio frame created by the streaming module 140 are provided to the media decoder 150; paragraph [0062] – the media decoder 150 has, by default, a function for decoding the encoded video and audio transmitted from the media stream playing apparatus 100; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170; paragraph [0065] – the audio signal outputted from media decoder 150 is provided, as an audio signal that can be played in the web browser 170, to the web browser 170 through, for example, an IO API of the HTML5 standard); the second processing unit is configured for receiving the second audio and video data sent by the target sub-thread (Fig. 4; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170); and the third processing unit is configured for rendering video data in the second audio and video data by using a rendering module of a browser of the Web client, and taking the rendered video data and audio data in the second audio and video data as to-be-played data for the target video (Fig. 4; paragraph [0063] – the video renderer 160 may be an application program interface (API) which defines 2D or 3D representation of the video as standards, and include a video processing function such as transparency, anti-aliasing, texture mapping, and pixel manipulation as an independent function of each operating system (OS); paragraph [0064] – the video signal processed by the video renderer 160 is embedded in the web browser 170, and the embedded video is transmitted to the output device 180 and outputted on the screen as video that can be recognized visually by the user); a data amount detection unit, configured for detecting a data amount of target audio and video data; wherein the target audio and video data is undecoded audio and video data in the first audio and video data received by the target sub-thread in the Web client; in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, sending a first instruction to the server; so that the server reduces, upon receiving the first instruction, the rate for sending audio and video data to the main thread in the client; or detecting a data amount of target audio and video data; wherein the target audio and video data is undecoded audio and video data in the first audio and video data received by the target sub-thread in the Web client; in response to that the data amount of the target audio and video data is detected to be larger than a first preset data amount, before sending the first audio and video data to a target sub-thread in the Web client, performing frame extraction on the first audio and video data obtained by decapsulation to obtain first audio and video data that is to be sent to the target sub-thread, and then sending the to-be-sent first audio and video data to the target sub-thread in the Web client; or detecting a data amount of a target video data; wherein the target video data is unrendered video data in the second audio and video data; in response to that the data amount of the target video data is detected to be larger than a second preset data amount, sending a second instruction to the server; so that server reduces, upon receiving the second instruction, the rate for sending audio and video data to the main thread in the client; or detecting a data amount of a target video data; wherein the target video data is unrendered video data in the second audio and video data; in response to that the data amount of the target video data is detected to be larger than a second preset data amount, before rendering video data in the second audio and video data by using the rendering module of the browser of the Web client, performing frame extraction on video data in the second audio and video data to obtain to-be-rendered video data in the second audio and video data, and then rendering the to-be-rendered video data in the second audio and video data by using a rendering module of a browser of the Web client (Figs. 4 and 5; paragraph [0049] – the websocket communication provides full-duplex communication to at least the application of the higher level, and improves communication between the web browser and the web server by reducing an overhead while maintaining the connection of TCP or UDP transport of the lower level – in addition, when communication is performed over websockets, less header information is transmitted per unit message to reduce an overhead during transmission – further, without having to exchange HTTP request and response messages for polling of a second device from a first device, it is possible to maintain a lower TCP layer connection between the first device and the second device; paragraph [0060] - the depacketization module 148 sequentially stores the divided packets from the streaming client 144, sequentially stores the divided packets in a buffer (not shown) and assembles the divided packets into one complete frame (depacketization); paragraph [0061] - the video frame and the audio frame created by the streaming module 140 are provide to the media decoder 150 - the media decoder 150 includes at least a video decoder for decoding the media stream (particularly, a video frame) encoded in accordance with the video coding standard - the media decoder 150 may include a FFmpeg function, which is a complete cross-platform solution to provide flexibility capable of converting video and audio and setting various options – for example, the FFmpeg performs various conversions and processes such as a bit rate, a frame rate, the resolution of displayed video, an aspect ratio and cropping on the input video frame; paragraph [0062] - the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170).
Regarding claim 10, Cho et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein, the Web client communicates with the server via WebSocket protocol (Cho et al.: Fig. 4; paragraph [0041] – the websocket module 135 establishes a websocket connection via a handshake procedure with the media service unit 200 based on the connection at the transport layer level, and transmits/receives websocket packets to/from the media service unit 200 while continuously maintaining the established websocket connection; paragraph [0042] – the websocket is a protocol that provides a two-way, full-duplex communication channel through a TCP connection by improving conventional half-duplex HTTP communication); and the obtaining unit is further configured for: invoking a WebSocket callback function to obtain the audio and video data of the target video from the server (Cho et al.: Figs. 4 and 5; paragraph [0046] – when a websocket connection is established between the media stream playing apparatus 100 and the media service unit 200 via a handshake procedure, data transmission and reception between them can be continuously performed – that is, the media stream playing apparatus 100 sends a media streaming request in the form of transport websocket packets (socket.send) to the media service unit 200, and the media service unit 200 sends a media stream in the form of response websocket packets (socket.onMessage) to the media stream playing apparatus 100 – this process may be performed continuously between the media stream playing apparatus 100 and the media service unit 200 until the media stream transmission is stopped or completed).
Regarding claim 11, Cho et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein, the decapsulation unit is further configured for: decapsulating, by Javascript/WASM, the obtained audio and video data to obtain the first audio and video data (Cho et al.: paragraph [0038] – the streaming module 140, the media decoder 150 and the video renderer 160 are, for example, Java applications which are implemented by JavaScript and hosted by the web browser 170 and the operating system).
Regarding claim 12, Cho et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein, the decoding unit is further configured decoding, by Javascript/WASM, the first audio and video data to obtain the second audio and video data (Cho et al.: paragraph [0038] – the streaming module 140, the media decoder 150 and the video renderer 160 are, for example, Java applications which are implemented by JavaScript and hosted by the web browser 170 and the operating system).
Regarding claim 13, Cho et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein, the third processing unit is further configured for: invoking the rendering module of the browser of the Web client to render the video data in the second audio and video data; or, sending the second audio and video data to a main thread of the browser of the Web client, so that the main thread of the browser renders the video data in the second audio and video data by using the rendering module of the browser and sends the rendered video data and the audio data in the second audio and video data to the main thread of the Web client; and receiving data sent by the main thread of the browser (Cho et al.: Fig. 4; paragraph [0063] – the video data processed and reconstructed in the media decoder 150 is inputted to the video renderer 160 to be converted into a video signal that can be displayed on a display, and the video signal is inputted to the web browser 170 - the video renderer 160 may be an application program interface (API) which defines 2D or 3D representation of the video as standards, and include a video processing function such as transparency, anti-aliasing, texture mapping, and pixel manipulation as an independent function of each operating system (OS); paragraph [0064] – the video signal processed by the video renderer 160 is embedded in the web browser 170, and the embedded video is transmitted to the output device 180 and outputted on the screen as video that can be recognized visually by the user).
Regarding claim 15, Cho et al. discloses all of the limitations as previously discussed with respect to claim 9 including that wherein, the target audio and video data forms a decoding buffer queue, and the target video data forms a rendering buffer queue; the data amount detection unit is further configured for detecting a length of the decoding buffer queue and/or a length of the rendering buffer queue in real time; the fourth processing unit is further configured for, if the length of the decoding buffer queue is detected to be larger than a first preset length, sending a first instruction to the server; so that the server reduces, upon receiving the first instruction, the rate for sending audio and video data to the main thread in the client; and/or, before sending the first audio and video data to a target sub-thread in the Web client, performing frame extraction on the first audio and video data obtained by decapsulation to obtain first audio and video data that is to be sent to the target sub-thread, and then sending the to-be-sent first audio and video data to the target sub-thread in the Web client; the fifth processing unit is further configured for, if the length of the rendering buffer queue is detected to be larger than a second preset length, sending a second instruction to the server; so that server reduces, upon receiving the second instruction, the rate for sending audio and video data to the main thread in the client; and/or, before rendering video data in the second audio and video data by using the rendering module of the browser of the Web client, performing frame extraction on video data in the second audio and video data to obtain to-be-rendered video data in the second audio and video data, and then rendering the to-be-rendered video data in the second audio and video data by using a rendering module of a browser of the Web client (Cho et al.: paragraph [0049] – the websocket communication provides full-duplex communication to at least the application of the higher level, and improves communication between the web browser and the web server by reducing an overhead while maintaining the connection of TCP or UDP transport of the lower level – in addition, when communication is performed over websockets, less header information is transmitted per unit message to reduce an overhead during transmission – further, without having to exchange HTTP request and response messages for polling of a second device from a first device, it is possible to maintain a lower TCP layer connection between the first device and the second device; paragraph [0060] – the depacketization module 148, if the media stream is transmitted as divided packets from the streaming client 144, sequentially stores the divided packets in a buffer (not shown) and assembles the divided packets into one complete frame (depacketization) – reducing the overhead will help prevent buffer overflows).
Regarding claim 16, Cho et al. discloses an electronic device, comprising: a memory configured for storing a computer program (Figs. 3, 4, and 11); and a processor configured for executing the computer program stored in the memory, so as to perform method steps of claim 1 (see the rejection of claim 1 above).
Regarding claim 17, Cho et al. discloses a non-transitory computer-readable storage medium (Figs. 3, 4, and 11), having a computer program stored thereon which, when executed by a processor, causes the processor to perform method steps of claim 1 (see the rejection of claim 1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
April 9, 2022